Citation Nr: 1123631	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from October 2000 to November 2006 with periods of active duty from June 2002 to August 2002 and from January 2005 to July 2006.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2009 rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran submitted a February 2009 substantive appeal, via a VA Form 9, and requested a hearing before the Board at the local RO.  In March 2011, the Veteran's representative submitted a written request to withdraw the Veteran's Board hearing request.  The Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  In a March 2011 personal statement, via a VA Form 21-4138, prior to the promulgation of a decision on the appeal, the Veteran's representative indicated that the Veteran wished to withdraw from appellate status the issue of entitlement to service connection for a right knee disorder.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

In a March 2011 personal statement, via a VA Form 21-4138, the Veteran's representative reported that since the February 2011 rating decision, which granted service connection for residuals of a blunt trauma to the anterior distal of the right thigh, the Veteran informed his representative that "this [was] the condition he was originally claiming, [and] it was just a matter of terminology.  He is not pursuing an additional rating for a right knee condition."  The representative indicted that the Veteran wishes to withdrawn the claim for service connection for a right knee condition.  As the Veteran has withdrawn from consideration the issue of entitlement to service connection for a right knee disorder, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for a right knee disorder is dismissed.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


